PER CURIAM.
Here, as in Waste Management, Inc. v. Southern Bell, 544 So.2d 1133 (Fla. 4th DCA 1989), the trial court prematurely terminated its inquiry into petitioner’s work product objection, and departed from the essential requirements of law in determining that petitioner had no right to object to producing items which she herself had asked respondents to produce. Accordingly, we grant the petition for writ of certio-rari, quash the trial court’s February 12, 1990, and March 12, 1990, orders, and remand the case so the court can entertain petitioner’s work product objection on its merits.
DOWNEY, GUNTHER and STONE, JJ., concur.